UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) [x] QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended December 25, 2011 OR [ ] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 001-34838 Hutchinson Technology Incorporated (Exact name of registrant as specified in its charter) Minnesota 41-0901840 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 40 West Highland Park Drive N.E. Hutchinson, Minnesota (Address of principal executive offices) (Zip Code) (320) 587-3797 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [x]No [ ] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes [x]No [ ] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See definition of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule12b-2 of the Exchange Act. Large accelerated filer [ ] Accelerated filer [x] Non-accelerated filer [ ] Smaller reporting company [ ] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes [ ]No [x] Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. As of January 25, 2012, the registrant had 23,398,624 shares of common stock issued and outstanding. PART I. FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS HUTCHINSON TECHNOLOGY INCORPORATED CONDENSED CONSOLIDATED BALANCE SHEETS–UNAUDITED (In thousands, except shares and per share data) December25, September25, ASSETS Current assets: Cash and cash equivalents (Note 2) $ $ Short-term investments -restricted Trade receivables, net Other receivables Inventories Other current assets Total current assets Property, plant and equipment, net Other assets Total assets $ $ LIABILITIES AND SHAREHOLDERS’ EQUITY Current liabilities: Current maturities of long-term debt $ $ Accounts payable Accrued expenses Accrued compensation (Note 9) Total current liabilities Convertible notes, net of discount (Note 7) Other long-term liabilities Shareholders’ equity: Common stock, $.01 par value, 100,000,000 shares authorized, 23,399,000 and 23,387,000 issued and outstanding Additional paid-in capital Accumulated other comprehensive (loss) income ) Accumulated loss ) ) Total shareholders’ equity Total liabilities and shareholders’ equity $ $ See accompanying notes to condensed consolidated financial statements – unaudited. 2 HUTCHINSON TECHNOLOGY INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS–UNAUDITED (In thousands, except per share data) Thirteen Weeks Ended December25, December26, Net sales $ $ Cost of sales Gross profit Research and development expenses Selling, general and administrative expenses Severance and other expenses (Note 9) ) – Flood-related costs, net of insurance recoveries (Note 11) – – Loss from operations ) ) Other (expense) income, net ) Interest income 17 55 Interest expense ) ) Gain on short- and long-term investments 30 Loss before income taxes ) ) Provision (benefit) for income taxes 44 (3 ) Net loss $ ) $ ) Basic loss per share $ ) $ ) Diluted loss per share $ ) $ ) Weighted-average common shares outstanding Weighted-average common and diluted shares outstanding CONSOLIDATED STATEMENTS OF COMPREHENSIVE (LOSS) INCOME–UNAUDITED (In thousands) Thirteen Weeks Ended December25, December26, Net loss $ ) $ ) Other comprehensive (loss) income Gain on available-for-sale securities, net of income taxes of $0 – 37 Foreign currency translation, net of income taxes of $0 ) Other comprehensive (loss) income ) Comprehensive loss $ ) $ ) See accompanying notes to condensed consolidated financial statements – unaudited. 3 HUTCHINSON TECHNOLOGY INCORPORATED CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS – UNAUDITED (In thousands) Thirteen Weeks Ended December25, December 26, OPERATING ACTIVITIES: Net loss $ ) $ ) Adjustments to reconcile net loss to cash provided by operating activities: Depreciation and amortization Stock-based compensation Gain on short- and long-term investments ) ) (Gain) loss on disposal of assets ) Severance and other expenses (Note 9) ) Asset impairment charge(Notes 10 and 11) – Non-cash interest expense Flood insurance receivable (Note 11) ) – Changes in operating assets and liabilities Cash provided by operating activities INVESTING ACTIVITIES: Capital expenditures ) ) Change in restricted cash (2
